Weinstein, J.,
dissents and votes to reverse the order appealed from and grant defendant’s motion, with the following memorandum: Defendant sought leave of the court to amend its answer to include the three affirmative defenses of nonprivity, failure to state a cause of action and the Statute of Frauds. The motion was made approximately five years after the action was commenced and some four and one-half years after the joinder of issue. The omission of the subject defenses allegedly became apparent upon a review of the pleadings by defendant’s newly obtained counsel. Plaintiff opposed the application contending that to permit the amendment of the answer would be unduly prejudicial to him inasmuch as the affirmative defenses sought to be added by defendant were allegedly based upon facts existing at the time the complaint was first served. Moreover, all pretrial discovery procedures had already been completed some time prior to defendant’s application so that granting the relief requested by defendant would compel plaintiff to go to trial without an adequate opportunity to explore the new defenses asserted. At the time of defendant’s application, the case was scheduled to be tried in less than one month. K Special Term denied defendant’s motion on the ground that to permit the requested amendment would result in prejudice to plaintiff. Defendant appeals from the order denying its motion maintaining that “prejudice and surprise would not result to plaintiff if so granted, and extreme prejudice will result to defendant if forced to proceed to trial without being permitted to raise all proper defenses in its behalf”. 11 CPLR 3025 (subd [b]) provides: “A party may amend his pleading, or supplement it by setting forth additional or subsequent transactions or occurrences, at any time by leave of court or by stipulation of all parties. Leave shall be freely given upon such terms as may be just including the granting of costs and continuances”. 11 This section has been liberally construed in order to freely permit pleadings to be amended. New York’s liberal policy concerning the amendment of pleadings is calculated to insure that litigants be afforded a full and equitable determination of their actions on the merits (Martin v Katz, 15 AD2d 767). When the party opposing a motion to amend a pleading cannot demonstrate prejudice or surprise resulting directly from the delay, denial of such motion has been deemed an abuse of discretion (see Murray v City of New York, 43 NY2d 400, mot for rearg dsmd 45 NY2d 966; Caruso v Hoyer & Co., 79 AD2d 670). 11 Although the statute permits amendments to be made at any time, delays should be minimized in order to avoid the objection of laches. “While there is no arbitrary time limit, and motions under CPLR 3025(b) have been granted on the eve of trial and even on appeal, a sui generis application of the laches doctrine is permissible. If it shows lateness plus prejudice traceable to the lateness on the facts of the particular case, the amendment will be denied” (Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR 3025:5, p 476). H As a rule, mere lateness is not a barrier to the amendment, although lateness coupled with substantial prejudice is. By way of explanation, “the showing of prejudice that will defeat the amendment must be traced right back to the omission from *863the original pleading of whatever it is the amended pleading wants to add — some special right lost in the interim, some change of position or some significant trouble or expense that could have been avoided had the original pleading contained what the amended one wants to add” (Siegel, NY Prac, § 237, p 289). 11 In the instant case, plaintiff asserted in his complaint a cause of action sounding in breach of warranty. In view of this fact, it was not unforeseeable that defendant would assert an affirmative defense based upon an alleged lack of privity. Consequently, plaintiff has failed to establish the element of surprise. Moreover, the prejudice which would accrue to plaintiff if defendant’s belated application were granted would be minimal in comparison to the prejudice which defendant would sustain if compelled to proceed to trial without the ability to raise all appropriate defenses on its own behalf. 11 In view of the meritorious nature of the affirmative defenses sought to be interposed as well as the State’s liberal policy regarding leave to serve amended pleadings, I vote to reverse the order appealed from.